                                                                                          FILEQ
                     United States District
                               Southern District of Georgia                    2OI8HOV 13 PH3:57
     REHRIG PACIFIC COMPANY                                                               ^
                                                   Case No. 3:18-cv-00055-l§ft#Bfc&''
               Plaintiff


V.                                                 Appearing on behalf of
     POLYMER LOGISTICS(ISRAEL),INC.
     and POLYMER LOGISTICS,INC.                          Defendants

               Defendant                                            (Plaintiff/Defendant)


                                  ORDER OF ADMISSION

        It appearing to the Court that the requirements stated in LR 83.4 for admission
        pro hac vice have been satisfied, Petitioner's request to appear pw hac vice in
        the United States District Court for the Southern District of Georgia in the
        subject case^is-GRANTED.

          lis /<^ day of
        This




                                                   UNITED STATES DIS.                             E JUDGE



                                    Joseph D. Rutkowski
      NAME OF PETITIONER:


                                    Mintz Levio Cohn Feiris Giovsky and Popeo PC
           Busin^is Address:
                                                           Firm/Business Name

                                    One Financial Center

                                                              Street Address

                                                               Boston               MA         02111

                                      Street Address(con't)         City          State           Zip


                                              Mailing Address (if other than street address)


                                        Address Line 2            City           State            Zip

                                    617-348-1873
                                     Telephone Number(w/ area code)             Georgia Bar Number

               Email Address:       jdrutkowski@mintz.con
